Citation Nr: 9903478	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-10 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to July 1954 
and from September 1954 to October 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision from the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for hearing loss.

The Board notes that there was some confusion as to what 
issue was on appeal.  The RO, in the September 1993 decision, 
also denied service connection for ear infections and some 
correspondence from the veteran was unclear as to which issue 
he was appealing.  The RO, in it January 1997 supplemental 
statement of the case, indicated that it was clearly and 
unmistakably erroneous to issue the February 1996 statement 
of case identifying the issue on appeal as service connection 
for ear infections.  According to both the RO and the 
veteran's representative, the only issue certified for appeal 
is entitlement to service connection for hearing loss.

In response to the veteran's January 1996 statement regarding 
ear infections, the RO issued a January 1997 rating decision 
denying service connection for ear infections on the basis 
that the veteran has not submitted new and material evidence 
to reopen such claim.  The veteran has not responded to this 
determination.

The Board further observes that the veteran was scheduled to 
appear before a Member of the Board at a Travel Board hearing 
at the RO in May 1997.  However, the veteran, in a May 1997 
statement, canceled his May 1997 hearing before a Member of 
the Board at the RO.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested during 
active service.

2.  A hearing loss disability is not currently manifest.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  Generally, a "well-grounded" claim is 
one that is plausible.  The Court has directed that, in order 
for a claim for service connection to be well-grounded, there 
must be (1) competent evidence of a current disability; (2) 
proof as to incurrence or aggravation of a disease or injury 
in service; and (3) competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

When a veteran's claim is determined to be not well grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  While the veteran has alleged 
that there are additional relevant records which may be 
incorporated into the record, he has not responded to the 
RO's requests for authorization to obtain such records.  He 
is fully aware of the reasons for the denials and the 
deficiencies in the record.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At a July 1950 enlistment examination, the veteran's hearing 
was measured by whispered and spoken voice at 15 feet.  The 
findings were 15/15 on the right and 15/15 on the left.  An 
audiometric test was not performed.  At a July 1954 
separation examination, the veteran's hearing again measured 
15/15 on the right and 15/15 on the left.  At a September 
1954 reenlistment examination, the veteran's ears were again 
reported as normal, and his hearing measured 15/15 in both 
ears.  The veteran's service medical records show that he 
only complained of his ears hurting on one occasion in May 
1957, and the assessment was mild pharyngitis.  At a 
September 1958 discharge examination, the veteran's hearing 
measured 15/15 for both ears.  An audiogram revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
5
0
LEFT
0
-5
0
0
0
 
A hearing loss disability was not diagnosed.

At an April 1970 retirement examination an audiogram revealed 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
15
LEFT
5
10
5
15
10
 
A hearing loss disability was not diagnosed.

A November 1972 VA treatment record indicates that the 
veteran was seen complaining of a stopped up right ear.  The 
veteran reported periodic stopped up ear for a number of 
years.  The right ear was washed out and the veteran was 
instructed to keep water out of his ears.

The veteran advances that the claimed hearing loss disability 
was precipitated by his inservice exposure to radiation and 
high noise while maintaining microwave radio, voice and 
teletype multiplexing equipment, and radio, telephone, and 
teletype circuits.  The veteran has not alleged that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

There is no clinical documentation of any complaints or 
treatment for a hearing loss disability at the current time 
or since the veteran's discharge from service.  In the 
absence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
record also establishes that the local representative 
attempted to assist the veteran in both the clarification of 
the issue and obtaining any relevant evidence.  Despite all 
actions by the VA and the representative, the veteran has not 
submitted any competent evidence that he has a hearing loss 
disability.  In view of the absence of that fact, his 
allegation that there is some relationship to inservice 
duties is unsupported.  Therefore, the Board concludes that 
the veteran's claim for service connection for a hearing loss 
disability is not well grounded.  Accordingly, the claim for 
service connection for a hearing loss disability is denied.  
38 U.S.C.A. § 5107 (West 1991). 


ORDER

Service connection for a hearing loss disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

